Citation Nr: 1101745	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  10-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 decision by the RO.  

The Board notes that the Veteran submitted additional statements 
following the September 2009 Statement of the Case.  On review, 
such statements essentially duplicate argument already of record 
and a remand for a Supplemental Statement of the Case would serve 
no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In March 2006, the Board denied service connection for 
tinnitus; the Veteran did not appeal this decision.  

2.  The evidence submitted since the March 2006 decision does 
relate to an unestablished fact necessary to substantiate the 
claim and does raise a reasonable possibility of substantiating 
the claim.

3.  The Veteran is found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to tinnitus beginning in and continuing after service.  

4.  The currently demonstrated tinnitus is shown as likely as not 
have had its clinical onset during his long period of active 
service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the March 
2006 decision to reopen the claim of service connection for 
tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  Prior to the rating decision 
in question, VA notified the Veteran in February 2009 
correspondence of the information and evidence needed to 
substantiate and complete his claim. 

The Veteran was advised that service connection for tinnitus was 
previously denied because service records were negative for any 
tinnitus.  The letter explained the definition of "new" and 
"material" evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The letter also provided information regarding how VA assigns 
disability evaluations and effective dates.  The issue was 
readjudicated in the September 2009 statement of the case.  At 
that time, the RO set forth applicable regulations.    

VA has also fulfilled its duty to assist.  The claims file 
contains the Veteran's service treatment records, service 
personnel records, VA medical center records, and private medical 
records.  The Veteran has not identified additional relevant 
evidence that needs to be obtained  

The Board acknowledges that a VA examination was not provided in 
connection with the current appeal.  Pursuant to regulation, 
however, VA's duty to provide a medical examination or obtain a 
medical opinion applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is presented 
or secured.  38 C.F.R. § 3.159(c)(4)(iii).  

As discussed below, the Board finds that new and material 
evidence has not been submitted and as such, a VA examination is 
not warranted.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).


Analysis

In February 2000, the Board denied service connection for 
tinnitus finding that the claim was not well grounded.  Pursuant 
to VCAA, the RO readjudicated this issue on a de novo basis and 
again denied the claim.  

The Veteran appealed this decision and in March 2006, the Board 
denied service connection for tinnitus, finding that he was not 
shown to have manifested complaints or findings of tinnitus in 
service or for many years thereafter; and that currently 
demonstrated tinnitus was not shown to be due to any event or 
incident of active service.  The Veteran did not appeal this 
decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The Veteran subsequently applied to reopen his claim.  In March 
2009, the RO determined that the claim of service connection 
remained denied because the evidence submitted was not new and 
material.  The Veteran disagreed and perfected an appeal of this 
decision.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Extensive evidence was of record at the time of the March 2006 
Board decision.  The Board will limit its discussion to relevant 
evidence.  

The service personnel records show that the Veteran's military 
occupational specialty was that of an anesthetist.  

The service treatment records show the Veteran was treated for 
right ear problems in June 1958.  Impression included that of 
otitis media, right ear, with perforation.  The mastoid x-ray 
series failed to reveal any evidence of inflammatory or other 
pathological change of the petrous ridge and adjacent bony 
structures.  

In June 1968, the Veteran was seen with complaints of upper 
respiratory symptoms.  He had pain in the right ear.  Both 
tympanic membranes were intact and minimally retracted.  No fluid 
was seen.  

Significantly, a review of service treatment records is negative 
for any complaints, treatment, or a diagnosis of tinnitus.  

In connection with a VA Compensation and Pension examination, the 
Veteran was seen in the VA ear, nose, and throat clinic (ENT) in 
November 1976, shortly after service.  At that time, he 
complained of intermittent whistling tinnitus.  Impression was 
that of normal hearing.  

In April 1989, the Veteran was seen by a private physician with 
complaints of something in the left ear.  Impression was foreign 
body in the left external auditory canal and vallecular cyst.  

On VA examination in October 1989, the Veteran reported having 
constant tinnitus.  

The private medical records dated in February 1990 indicate that 
the Veteran was seen with complaints of vertigo and tinnitus in 
the left ear for one year.  Diagnosis was that of Meniere's 
disease.  

At a June 1990 hearing, the Veteran testified that he first began 
noticing the tinnitus sometime around 1972 and felt his ear 
problems might have resulted from noise exposure, ear infections 
or use of equipment in his ear during service.  

On VA examination in October 1991, the Veteran reported having 
had a left myringotomy in 1958 for otitis media.  He reported 
having tinnitus on the left for 20 months.  

A January 1992 VA ENT examination noted complaints of having 
unilateral tinnitus on the left.  Oculomotor tests and calorics 
were within normal limits.  The positionals were insignificant 
and the results of ENG were consistent with normal vestibular 
function.   

On VA examination for various conditions in February 1996, the 
Veteran reported having constant tinnitus in the left ear and 
that this was diagnosed in 1976.  He used to use an ear mold in 
the left ear hooked to a heart monitor and thought this might be 
one of the reasons for his ear problems.  

On VA audiometric examination in February 1996, the Veteran 
reported that he first noted tinnitus in approximately 1988.  VA 
audiometric-ear disease examination in March 1996 included a 
diagnosis of tinnitus by history.  

On VA examination in July 1999, the Veteran reported having 
tinnitus was noticed about 10 years ago.  The examiner remarked 
that tinnitus was not related to active duty service as it was 
only first noticed about 10 years ago according to the Veteran 
and there did not appear to be any evidence of tinnitus in the 
active duty record.  

Prior to March 2006, the Veteran submitted numerous statements as 
well as testimony setting forth his contentions as to why service 
connection was warranted.  

Essentially, the Veteran argued that his tinnitus was associated 
with his high frequency hearing loss, to in-service noise 
exposure, use of an ear mold, or ear infections.  The Veteran 
also submitted several articles discussing tinnitus in general.  

On VA audiometric examination in November 2004, the Veteran 
reported that he first noticed tinnitus on an intermittent basis 
in approximately 1985.  

The private ENT records dated in April 2002 indicate the Veteran 
abruptly developed increased tinnitus in the left ear accompanied 
by true whirling vertigo.  Impression was that of probable 
vestibular neuronitis left ear; and known asymmetric 
sensorineural hearing loss with tinnitus left ear.  

The relevant evidence submitted since the March 2006 Board 
decision includes the Veteran's statements and VA medical 
records.  

A VA examination in June 2006 indicated that the Veteran was not 
claiming service connection for tinnitus at that time and no 
relevant findings were noted.  

In a July 2007 statement, the Veteran reported developing an ear 
infection in the left ear during service and was treated with a 
tympanotomy.  He argued that scar tissue ensued leaving him with 
constant tinnitus.  

A VA audiology note dated in February 2008 documents the 
Veteran's history of a longstanding ringing sound in both ears.  

On VA audiometric examination in April 2008, the Veteran reported 
having a history of tinnitus.  No pertinent findings were noted 
as the Veteran was not claiming service connection for tinnitus 
at that time.  

The VA records dated in January 2009 note longstanding ringing in 
the left ear.  

In March 2009, the Veteran reported he had a myringotomy in May 
or June 1958 and that, according to three VA audiologists, this 
resulted in the formation of scar tissue resulting in constant 
tinnitus.  In April 2009, May 2009, and January 2010 statements, 
the Veteran reiterated that his tinnitus was associated with 
having a myringotomy.  

In the November 2010 informal hearing presentation, the 
representative addressed the inconsistencies in the Veteran's 
statements regarding the onset of tinnitus.  She argued it was 
possible that the Veteran at times answered when he noticed 
intermittent tinnitus as opposed to when it began to be constant 
and that this was a common misunderstanding among veterans.  

To the extent the evidence received since the March 2006 Board 
decision was not previously considered, it is new.  Moreover, the 
material does relate to an unestablished fact necessary to 
substantiate the claim and does raise a reasonable possibility of 
substantiating the claim.  That is, the Veteran has submitted 
competent lay assertions suggesting that current tinnitus 
developed in military service due to events therein or as the 
result of the service-connected hearing loss.  

The Board also acknowledges the Veteran's statements that VA 
audiologists have related his tinnitus to the alleged in-service 
ear surgery.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran's current tinnitus 
as likely as not had its clinical onset during his period of 
active service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for tinnitus, the appeal to this 
extent is allowed.

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


